

115 HR 684 IH: Every Child is a Blessing Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 684IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Palazzo (for himself, Mr. Palmer, Mr. Weber of Texas, and Mr. Harper) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit recovery of damages in certain wrongful birth and wrongful life civil actions, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Every Child is a Blessing Act of 2017. 2.Prohibition of recovery in certain wrongful life and wrongful birth civil actions (a)General ruleExcept as otherwise provided in this section, a person may not recover damages in any designated civil action (as defined in subsection (d)) based on a claim that, but for the conduct of the defendant, a child, once conceived, would not or should not have been born.
 (b)Application to certain claimsSubsection (a) applies, among others, to a claim based in whole or in part on disability, defect, abnormality, race, sex, or other inborn characteristic of the child.
 (c)Rule of constructionSubsection (a) shall not be construed— (1)to provide a defense against charges of intentional misrepresentation in any proceeding under State law regulating the professional practices of health care providers and practitioners;
 (2)to provide a defense in any criminal action, including cases of rape or incest; or (3)to limit the recovery of damages in cases where the conduct of the defendant caused personal injury or death to the child or gestational mother.
 (d)DefinitionsIn this section— (1)the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States; and
 (2)the term designated civil action means a civil action, in Federal or State court— (A)arising under Federal law; or
 (B)based on a claim involving health care services affecting interstate or foreign commerce. 